Citation Nr: 0628301	
Decision Date: 09/11/06    Archive Date: 09/20/06

DOCKET NO.  04-04 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

Entitlement to an increased rating for service-connected 
varicose veins of the right lower extremity, currently 
evaluated as 10 percent disabling.

Entitlement to service connection for varicose veins of the 
left lower extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1951 to 
August 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.  


FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claims, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained.  

2.  The medical evidence does not show that the veteran's 
varicose veins of the right leg are marked by persistent 
edema.

3.  Varicose veins of the left leg are not shown to have 
existed in service and the medical evidence does not 
otherwise link them to an incident in service.


CONCLUSIONS OF LAW

The schedular criteria for a rating in excess of 10 percent 
for service-connected varicose veins of the right lower 
extremity have not been met or approximated.  38 U.S.C.A. §§ 
1155, 5103, 5103A (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.159, 4.104, Diagnostic Code 7120 (2005).   

Varicose veins of the left leg were not incurred or 
aggravated during active service.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A (West 2002 & Supp. 2005); 38 C.F.R 
§§ 3.159, 3.303 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
medical or lay evidence necessary to substantiate a claim for 
VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2005); 38 C.F.R. § 3.159 (2005).  VA is required to provide 
the claimant with notice of what information or evidence is 
to be provided by the Secretary and what information or 
evidence is to be provided by the claimant with respect to 
the information and evidence necessary to substantiate the 
claims for VA benefits.  Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  VA is also required to request that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claims.  38 C.F.R. § 3.159(b) (2005).  
VCAA notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).    

The Board finds that any deficiencies in VA's duty to notify 
resulted in no prejudice and that it has no further duty.  In 
correspondence dated in July 2002, the RO advised the veteran 
of what the evidence must show to establish entitlement to an 
increased rating for his service-connected disability.  The 
RO advised the veteran of VA's duties under the VCAA and the 
delegation of responsibility between VA and the veteran in 
procuring the evidence relevant to the claim, including which 
portion of the information and evidence necessary to 
substantiate the claim was to be provided by the veteran and 
which portion VA would attempt to obtain on behalf of the 
veteran.  Quartuccio, 16 Vet. App. at 187.  

In the July 2002 correspondence, the RO also requested from 
the veteran names and addresses of persons, agencies, or 
companies possessing records that would help decide his 
claim, and the approximate time frame covered by the records.  
The RO informed the veteran that he could send the requested 
information or the evidence itself.  A generalized request 
for any other evidence pertaining to the claim would have 
been superfluous and unlikely to lead to the submission of 
additional pertinent evidence.  The Board finds that the 
request for either information regarding pertinent evidence 
or the evidence itself is sufficient to satisfy the 
requirement that the RO request "any evidence in the 
claimant's possession that pertains to the claim" and any 
other request would not likely have resulted in the 
submission of additional pertinent evidence.  

In correspondence dated in November 2003, the RO again 
advised the veteran of what the evidence must show to 
establish entitlement to service connection benefits.  In 
this correspondence, the RO again explained the criteria for 
an increased rating and also explained the criteria for a 
service connection claim.  The RO again advised the veteran 
of VA's duties under the VCAA and the delegation of 
responsibility between VA and the veteran in procuring the 
evidence relevant to the claims, including which portion of 
the information and evidence necessary to substantiate the 
claim was to be provided by the veteran and which portion VA 
would attempt to obtain on behalf of the veteran.  
Quartuccio, 16 Vet. App. at 187.  

The RO failed to specifically request for the veteran to 
provide any evidence in the veteran's possession that 
pertained to the claim in the November 2003 correspondence.  
38 C.F.R. § 3.159(b)(1) (2005).  Despite this omission, the 
letter in its entirety conveyed to the veteran the essence of 
the regulation.  In the correspondence, the RO asked for 
enough information about his records so that the RO could 
request them on his behalf.  The RO also informed the veteran 
that it was his responsibility to ensure that the RO received 
all records not in the possession of Federal department or 
agencies.  The Board finds that these requests provided 
sufficient notice of what was needed to substantiate the 
claim and a more generalized request would not likely have 
resulted in additional evidence submitted.  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court of Appeals for Veterans Claims (Court) held that VCAA 
notice requirements of 38 U.S.C.A.
§ 5103(a) (West 2002 & Supp. 2005) and 38 C.F.R. § 3.159(b) 
(2005) apply to all five elements of a "service connection" 
claim.  These five elements include (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Id.  
Thus, upon receipt of an application for a service connection 
claim, section 5103(a) and § 3.159(b) require VA to review 
the information and the evidence presented with the claim and 
to provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id.  This includes notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id.  

In correspondence dated in March 2006, the RO informed the 
veteran that when service connection is granted, a disability 
rating and effective date of the award is assigned.  The RO 
also explained how the disability rating and effective date 
is to be determined.  The Board finds that the requirements 
of Dingess/Hartman have been satisfied.

In regard to VA's duty to assist, the Board notes that the RO 
obtained the veteran's service medical records but was unable 
to obtain all VA Medical Center (VAMC) treatment records that 
the veteran requested.  The veteran requested that the RO 
obtain VAMC treatment records from the Ocala, Florida and 
West Haven, Connecticut facilities, but the RO was only able 
to obtain records from VAMCs in Ocala and Gainesville, 
Florida.  The RO first requested the treatment records from 
VAMC West Haven in August 2002, and then again in June 2005.  
In response to the first request, a clerk from the West Haven 
facility stated that the veteran had no summaries, outpatient 
or inpatient medical notes, or appointments there.  In 
response to the second request, a clerk from the West Haven 
facility responded that there were no records there for the 
veteran and that they were transferred to VAMC North 
Florida/South Georgia in December 2002.  The Board notes that 
the North Florida/South Georgia facility is part of the VAMC 
Gainesville system.  At the veteran's hearing before a 
Decision Review Officer (DRO) in April 2005, the veteran 
stated that he attempted to obtain these records himself, but 
that they were unable to be located.  In light of the fact 
that the RO has attempted on two occasions to obtain these 
records, and that the veteran's own attempt was unsuccessful, 
the Board finds that further attempts would be futile and 
that remanding the case to obtain them would serve no 
purpose.  Additionally, for reasons discussed below, these 
records would not likely substantiate the service connection 
claim and it would not be improper to proceed without them.

The veteran has not made the RO or the Board aware of any 
other evidence relevant to his appeal.  In correspondence 
dated in December 2003, the veteran's accredited 
representative stated that the veteran had no further 
evidence to provide in support of his claims.  Thus, the 
Board concludes that no further development is required to 
comply with the duty to assist the veteran in developing the 
facts pertinent to his claims.  Accordingly, the Board will 
proceed with appellate review.

Evidence

Service medical records included treatment for leg pain on 
several occasions.  In a surgery consultation, dated in 
November 1953, the physician stated the following.  "This 19 
year old white male has had an 'aching pain' in the left leg 
for the last three months.  He has had vein ligation on two 
previous occasions.  Would you please examine and advise."  
In the subsequent consultation report, the surgeon responded 
that the veteran had a history of superficial phlebitis 
limited to the lesser saphenous system on the right followed 
by excision of tributaries of the lesser saphenous vein 
system in May 1953.  The surgeon stated that the veteran now 
complained of pain in the right popliteal region.  The 
surgeon stated there were no enlarged veins in that region or 
evidence of active phlebitis.  The surgeon detected no ankle 
edema or significant pathology of greater saphenous system on 
right.  The impression was "may have minor phlebitis of deep 
veins in popliteal region."  The surgeon concluded that 
there was no indication for surgery on the right leg at that 
time.  

A medical history in the veteran's service medical records, 
dated in March 1952, showed that the veteran was diagnosed 
with varicose veins of the right leg at that time.  According 
to the note, the veteran developed enlarged veins during boot 
training that became problematic three weeks prior from 
standing for long intervals of time.  Medical histories, 
dated in March 1952 and May 1953, showed that the veteran 
received surgery for varicose veins in the right leg.  

In a VA clinical record from VA Bridgeport, Connecticut, 
dated in April 1956, the medical examiner noted three 
previous surgeries for varicose veins in the right leg.  
According to the clinical record, the first was in 1951, and 
the second and third were in 1952 and 1953 at a Naval 
Hospital in San Diego.  The examiner stated that the veteran 
presented with complaints of aching and fatigue in the right 
leg after standing.  The examiner stated that the veteran had 
not received treatment for the varicose veins since leaving 
service.  The examiner stated that no varicose veins in the 
left leg were present.  

A clinical record for the Hartford RO, dated in August 1979, 
showed that the veteran complained of pain secondary to 
varicose veins.  In the note, the doctor stated that the 
veteran's varicose veins were controlled minimally with Jobst 
stockings and that the veteran was able to ambulate and had 
no ulcers or inflammation.  It was noted that the right leg 
was worse than the left.  

In a rating decision, dated in September 1979, it was noted 
that there were no varicose veins in the right leg, but there 
were postoperative scars.  No pigmentation, ulcers, swelling, 
or tenderness was present in the right leg.  There was no 
mention of varicose veins in the left leg.  

In a VA examination report, dated in August 2002, Dr. J.O. 
reported that medical history obtained at the examination 
came from the veteran and that no medical records were 
available for review.  According to the report, the veteran 
told the doctor that he had surgery on both legs three times 
for his varicose veins, the first of which was at Yokosuka 
Naval Hospital in Japan.  The veteran also told the VA 
examiner that after service, the symptoms of aching in his 
legs returned and that he received surgery at West Haven VAMC 
around 1962 and then again three years later.  

On physical examination, Dr. J.O. noted that the veteran wore 
Jobst stockings on both legs and had minimal feet and ankle 
edema.  Dr. J.O. noted visible superficial saccular varicose 
veins.  The varicose veins were described as tortous and 
elongated, more prominent on both popliteal regions and 
calves.  There was no eczema, pigmentation, ulcers, or 
indurations.  Both Homans signs were negative.  Dr. J.O. 
diagnosed status post multiple vein stripping surgeries for 
three times for varicose veins of both lower extremities.  
According to Dr. J.O., the veteran currently was moderately 
symptomatic probably due to other varicose veins developing 
elsewhere, but without any significant complication.  Dr. 
J.O. commented that the history of the three surgeries was 
from the veteran's report of medical history.  

A treatment note from VAMC North Florida/South Georgia, dated 
in July 2002 showed that the veteran was fitted for support 
stockings for his varicose veins.  In a treatment note dated 
in June 2002, the examiner noted moderate varicose veins in 
both calves with no edema.  In a primary care episodic note, 
dated in October 2002, Dr. K.B. stated that while in service, 
the veteran had vein stripping performed bilaterally.  Dr. 
K.B. also noted the veteran's history of treatment at VAMC 
New Haven, but that service officer attempts to locate those 
records had been unsuccessful.  Dr. K.B. stated that the 
veteran was unable to stand, walk, and dance for as long as 
he used to because of the aching in his legs.  The veteran 
reported elevating his legs for relief.  Dr. K.B. stated that 
the legs did not swell.  On examination, Dr. K.B. noted no 
edema, cords or varicosities.  Dr. K.B. noted normal pulses, 
surgical scars at the ankles, and calves sensitive to 
palpation.  

At a hearing before a DRO in April 2005 at the RO, the 
veteran testified that he received surgery in Japan while in 
active duty.  The veteran testified that a few years after 
service, his legs began to bother him and he went to VAMC in 
New Haven, Connecticut for treatment.  The veteran testified 
that he received three surgeries on both legs for varicose 
veins at VAMC New Haven.  The veteran stated that he 
requested the treatment records from that facility but was 
told they could not be located.   

The veteran testified that his legs have diminished his 
quality of life and now he cannot even finish his lawn in one 
cutting.  The veteran testified that he can only dance 2-3 
nights a week, whereas he used to dance every night.  The 
veteran testified that he experienced aches and pains and 
that his legs got tired easily.  The veteran testified that 
he had to purchase a special pillow to allow him to prop his 
legs up.  The veteran testified that he wore medically 
prescribed stockings 2-3 times in a week, but that they no 
longer helped the pain.  The veteran described the varicose 
veins in his right leg as bumps on a log that protruded out.  
The veteran denied experiencing swelling in his right leg.  

Regarding the surgery he received in service, the veteran 
testified that he thought he had the surgery performed on 
both legs.  The veteran testified that he knew that surgery 
had been done on both legs at VAMC after service 
approximately three to five years after his discharge.  The 
veteran testified that he was treated for varicose veins in 
both legs while in service.  The veteran recalled being told 
that the vibration of the deck plates caused the varicose 
veins.  The veteran testified that while on the ship, he 
worked in the boiler room, which required him to be on his 
feet constantly.  The veteran stated that he was on duty 12-
24 hours in a day, seven days a week for three to four months 
at a time.  The veteran testified that after the surgeries at 
VAMC, his legs got better for a while.  

In a VA examination report, dated in May 2005, Dr. F.S. noted 
that he had reviewed the claims file in connection with 
preparing the report.  In the report, Dr. F.S. noted the 
history of varicose veins in the right leg while in service 
and the absence of any treatment or diagnosis of varicose 
veins in the left.  Dr. F.S. noted the previous rating 
decision of September 1979 and that varicose veins in the 
left leg were not noted at that time.  

Dr. F.S. reported medical history relayed by the veteran.  
The veteran complained of pain in the calves and ankles 
bilaterally.  The veteran wore Jobst stockings, which 
according to Dr. F.S., appeared to apply significant 
compression.  The veteran reported that elevation provided 
more relief than the compression stockings.  On physical 
examination, Dr. F.S. noted no signs of superficial phlebitis 
and no tenderness in the right calf.  There were minimally 
dilated superficial varicose veins over the shin and instep 
of the right foot.  There were two soft and compressible 
nests of superficial varicose veins each measuring 2 
centimeters in diameter over the posterior calf.  There was 
no venous stasis dermatitis and no eczema, and there were no 
ulcerations.  

On the left leg, Dr. F.S. noted a minimally dilated 
superficial varicose vein over the dorsum of the left ankle.  
There were no signs of venous stasis, dermatitis, hemosiderin 
deposition, or ulceration on the left.  

It was Dr. F.S.'s impression that the veteran's varicose 
veins were not severe enough to account for the aching pains 
in the lower extremities distal to the knee and particularly 
in the calves.  Dr. F.S. explained that the calf musculature 
was very well developed, more so than somebody of the 
veteran's age and height.  Dr. F.S. diagnosed status post 
ligation of superficial varicose veins of the right lesser 
saphenous system.  Dr. F.S. concluded with the following.  
Minimally dilated superficial varicose veins were present in 
both lower extremities.  Aching calf pain was due to 
increased work of ambulation secondary to obesity and not due 
to varicose veins.  There was no indication of there being 
varicose veins of the left lower extremity in the military.   

Increased Rating for Varicose Veins

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2005); 38 C.F.R. § 4.1 
(2005).  Where an increase in an existing disability rating 
based on established entitlement to compensation is at issue, 
the present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; otherwise 
the lower evaluation will be assigned.  38 C.F.R. § 4.7 
(2005).  All benefit of the doubt will be resolved in the 
veteran's favor.  38 C.F.R. § 4.3 (2005).

The veteran's varicose veins of the right leg are currently 
evaluated as 10 percent disabling.  38 C.F.R. § 4.104, 
Diagnostic Code 7120 (2005).

Under Diagnostic Code 7120, the next higher rating of 20 
percent rating is warranted for persistent edema, 
incompletely relieved by elevation of extremity, with or 
without beginning stasis pigmentation or eczema.  

The Board has reviewed the medical evidence and the veteran's 
statements and testimony and finds that a higher rating of 20 
percent is not warranted.  Of the medical evidence of record, 
edema has only been documented on only one occasion.  
Moreover, the physician in that instance described the edema 
as "minimal."  A one-time showing of minimal edema does not 
satisfy the criteria requiring persistent edema.  

The Board recognizes that the veteran reports little relief 
from compression stockings and elevation.  The Board notes, 
however, that the veteran's symptoms have been attributed to 
obesity rather than the service-connected varicose veins.  
Based on the evidence of record, the criteria for a 20 
percent rating is not shown and the claim must be denied.   

Lastly, the Board notes that there is no evidence of record 
that the veteran's service-connected varicose veins of the 
right lower extremity cause marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned evaluation), or necessitated any frequent period of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  The Board 
emphasizes that the percentage ratings assigned by the VA 
Schedule for Rating Disabilities represent the average 
impairment in earning capacity resulting from a service-
connected disability.  38 C.F.R. § 4.1 (2005).  In the 
instant case, to the extent that the veteran's service-
connected varicose veins of the right lower extremity 
interferes with his employability, the currently assigned 
rating adequately contemplates such interference, and there 
is no evidentiary basis in the record for a higher rating on 
an extraschedular basis.  Hence, the Board is not required to 
remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. 
§ 3.321(b)(1) (2005) for assignment of an extraschedular 
evaluation.  Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

Service Connection for Varicose Veins

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in active 
military service.  38 U.S.C.A. § 1131, 1110  (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.303 (2005).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2005).  "Generally, to prove 
service connection, a claimant must submit (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of in-service incurrence 
or aggravation of an injury or disease, and (3) medical 
evidence of a nexus between the current disability and the 
in-service disease or injury."  Pond v. West, 12 Vet. App. 
341, 346 (1999).  Where the determinative issue involves a 
medical diagnosis, competent medical evidence is required.  
This burden typically cannot be met by lay testimony because 
lay persons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

The evidence does not support a finding that the veteran's 
varicose veins of the left leg were incurred in service.  
Although the veteran asserts that he received surgery on his 
left leg for varicose veins in service, the service medical 
records clearly refer to surgery on the right leg only.  
Moreover, nowhere in the service medical records are 
complaints, treatment, or diagnoses of varicose veins of the 
left leg noted.  

The Board has considered the veteran's recollection of 
receiving surgery for varicose veins of both legs after 
service.  The Board has also considered that, through no 
fault of the veteran, records of these surgeries are not 
available.  Resolving all doubt in the veteran's favor, the 
Board is still unable to grant service connection.  Of 
particular relevance is the VA clinical record from April 
1956.  This is the first record of treatment after service 
and in it the doctor only referenced in-service surgeries of 
the right leg.  Additionally, objective findings for varicose 
veins were negative and the veteran reported no symptoms in 
the left leg at that time.  This leads to the Board to the 
conclusion that the veteran did not develop varicose veins in 
the left leg until sometime after that date.  In fact, by the 
veteran's own account, he did not receive surgery for 
varicose veins in the left leg until three years after his 
discharge at the earliest.  Finally, the Board considers the 
VA examiner's opinion of May 2005 that varicose veins were 
not shown in service to be highly probative.  As indicated in 
the examination report, that examiner thoroughly reviewed the 
claims file, including the veteran's service medical history.  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
claim must be denied.  38 U.S.C.A. 5107(b) (2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 


ORDER

A rating in excess of 10 percent for varicose veins of the 
right leg is denied.

Service connection for varicose veins of the left leg is 
denied.


____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


